Conrad v Holiday Val., Inc. (2020 NY Slip Op 07989)





Conrad v Holiday Val., Inc.


2020 NY Slip Op 07989


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (355/20) CA 19-01778.

[*1]JEFFREY D. CONRAD AND KATHERINE M. CONRAD, PLAINTIFFS-RESPONDENTS, 
vHOLIDAY VALLEY, INC., AND WIN-SUM SKI CORP., DOING BUSINESS AS HOLIDAY VALLEY RESORT, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.